Citation Nr: 0729785	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus, claimed as due to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2006, to support his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

In a statement from his representative (on VA Form 646) 
received about a month prior to the hearing, the veteran 
withdrew his appeal for service connection for 
post-traumatic stress disorder (PTSD).  38 C.F.R. § 20.204 
(2007).  So only the claim concerning his diabetes remains.


FINDINGS OF FACT

1.  The veteran had active military service along the 
demilitarized zone (DMZ) in the Republic of South Korea 
during July 1969.

2.  Based on credible information obtained concerning the 
circumstances of his service in South Korea during the time 
mentioned, it is just as likely as not the veteran's Type II 
Diabetes Mellitus is the result of his exposure to herbicides 
while there.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, it is presumed 
the veteran's Type II Diabetes Mellitus was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).

The Board is granting the veteran's diabetes mellitus claim, 
so any concerns about whether there has been compliance with 
the notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Governing Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish the veteran was not exposed 
to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
VA considers the dioxin in Agent Orange to be included in 
this regulation.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary of VA has not specifically determined a presumption 
of service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102; see, 
too, Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Analysis

The relevant medical evidence of record includes a March 2004 
note from the veteran's private physician confirming the 
veteran has diabetes, though controlled.  So he has the 
required evidence of current disability in the way of a 
medical diagnosis of the condition claimed.  See Hickson, 
supra.  See also Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) (Service connection presupposes a current diagnosis of 
the claimed disability).



The veteran's service medical records, however, are 
completely unremarkable for indications of diabetes - either 
in the way of a pertinent complaint (e.g., a relevant 
symptom) or objective clinical finding.  There also is no 
evidence of this condition within the required one year of 
his discharge from the military to warrant presuming the 
condition initially manifested during service under 38 C.F.R. 
§ 3.309(a).

That said, the veteran can still establish his entitlement to 
service connection for the diabetes by taking advantage of 
the other presumptive provision mentioned, 38 C.F.R. 
§ 3.309(e) - even though he did not have service 
specifically in the Republic of Vietnam, as he originally 
indicated on his October 2003 claim, and despite the fact 
that he does not currently allege that he served in or around 
Vietnam.  The principle contentions now advanced by him are 
that he began going on missions to forward operating areas 
near the DMZ shortly after arriving in Korea.  He says these 
missions included delivering "personal things" and repairing 
airplanes; other records show his military occupational 
specialty (MOS) was indeed an airplane repairman.  He also 
indicated in correspondence received in July 2006 that he 
flew various missions over the DMZ area.

The veteran's Department of Defense Form 214 (DD Form 214), 
his other military personnel records, and lay statements all 
confirm he served in Korea during 1969 and 1970.  His DA Form 
20, in particular, indicates he served in the Republic of 
South Korea from July 7, 1969 to August 6, 1970.

The Department of Defense has indicated that Agent Orange was 
used in the Republic of South Korea from April 1968 to July 
1969.  See, e.g., VHA Directive 2000-027 (September 5, 2000).  
Based on the current Department of Defense findings, the use 
of herbicides has only been acknowledged for specific units 
that served in areas along the DMZ in Korea between April 
1968 and July 1969 (March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003).  The primary use of Agent Orange in the 
Republic of South Korea was to defoliate the fields of fire 
between the front line defensive positions and the south 
barrier fence of the DMZ.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the "civilian control line."

With respect to the evidence of record, the veteran's service 
personnel records show he was assigned to the 59th Aviation 
Company.  An inquiry by the RO to the Joint Services Records 
Research Center (JSRRC, formerly USASCRUR) returned a finding 
that flights from this outfit were flying and monitoring the 
DMZ.  The 6th Platoon of this unit was recognized for serving 
with distinction in airlifting the Eighth US Army Quick 
Reaction Forces, and an aircraft from this unit was shot down 
in August 1969 over North Korea, so presumably having flown 
through the DMZ.  These records also show the members of the 
59th Aviation Company did have service near and potentially 
in the DMZ, as the veteran contends.

There is no evidence contradicting the veteran's testimony -- 
that he served near the DMZ in July 1969 near the end of the 
time period covered by this special dispensation.  Also, his 
service medical records indicate he received contemporaneous 
treatment from the 125th Medical Detachment in August 1969, 
shortly after his arrival in the Republic of South Korea.  
The 125th was located in Uijongbu, a town approximately 30 
miles from the DMZ.  So he certainly was stationed in the 
general vicinity.  Based on this evidence, it appears with 
reasonable certainty that he was attached to a unit that was 
assigned to duties in the area of the DMZ.  Therefore, it is 
as likely as not he served proximate to the DMZ; 
and resolving all reasonable doubt in his favor, service 
there is conceded.  Consequently, the Board finds that he 
would have been exposed to Agent Orange in performing his 
duties with the 59th Aviation Company along the DMZ in July 
1969.

As indicated in 38 C.F.R. § 3.309(e), if the veteran was 
exposed to an herbicide agent (here, the dioxin in Agent 
Orange), then service connection for diabetes mellitus may be 
established on a presumptive basis - even though, as here, 
there is no record of this condition during service.  So the 
veteran's Type II Diabetes Mellitus is presumed to have been 
caused by his exposure to herbicides while serving along the 
DMZ in the Republic of South Korea in July 1969.

Resolving all reasonable doubt in favor of the veteran, 
service connection for diabetes mellitus is granted.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for diabetes mellitus is granted



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


